Citation Nr: 1038065	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  05-35 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right 
knee disability.  

2.  Entitlement to a compensable disability rating, prior to 
December 7, 2005, for a left knee disability.  

3.  Entitlement to a higher rating for left knee disability, 
currently evaluated as 10 percent disabling.  

4.  Entitlement to a higher rating for a right ankle disability, 
rated as noncompensably disabling prior to January 16, 2003.

5.  Entitlement to a rating in excess of 10 percent for right 
ankle disability from January 16, 2003, to March 8, 2009.

6.  Entitlement to a higher rating for right ankle disability, 
currently evaluated as 20 percent disabling as of March 9, 2009.

7.  Entitlement to a compensable rating for left ankle 
disability, prior June 3, 2007.

8.  Entitlement to a higher rating for left ankle disability, 
currently evaluated as 20 percent disabling.  

9.  Entitlement to a rating in excess of 30 percent for bipolar 
disorder, prior to February 26, 2008.

10.  Entitlement to a higher rating for bipolar disorder, 
currently evaluated as 50 percent disabling.

11.  Entitlement to a higher (separate) rating for bilateral 
tinnitus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

H. E Costas, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1987 to November 
1995.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from May 2001, November 2004 and January 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO), 

In May 2001, the RO denied entitlement to service connection for 
a psychiatric disorder and a right knee disability.

In August 2004, the RO held that service connection for bipolar 
disorder was warranted and assigned an initial disability rating 
of 30 percent, effective May 19, 2000.   In September 2004, the 
RO revisited the matter and continued the initially assigned 
rating of 30 percent.  

In August 2004, the RO held that service connection for a right 
knee disability was warranted and assigned an initial disability 
rating of 10 percent, effective May 19, 2000. 

In November 2004, the RO held that service connection was 
warranted for right ankle, left ankle and left knee disabilities.  
Each disability was rated as noncompensable, effective January 
16, 2003. 

In January 2006, the RO held that a disability rating in excess 
of 10 percent was not warranted for tinnitus.  

In January 2008, the RO held that a 10 percent disability rating 
was warranted for the Veteran's right ankle disability and a 20 
percent disability rating was warranted for his left ankle 
disability, effective June 3, 2007.   

In October 2008, the RO held that the Veteran's psychiatric 
disability warranted a disability rating of 50 percent, effective 
February 26, 2008.  The RO continued the previously assigned 10 
percent rating for the Veteran's right knee disability.

In February 2010, the RO held that a 10 percent disability rating 
was warranted for the Veteran's left knee disability, effective 
December 7, 2005.  The RO also increased the disability rating 
assigned to the Veteran's right ankle disability to 20 percent, 
effective March 9, 2009.

In June 2010, the Veteran was asked to clarify whether he wished 
to appear at a hearing.  The Veteran subsequently responded that 
he did not wish to appear at a hearing and that this case be 
considered on the evidence of record.

The issue of entitlement to a disability rating in excess of 70 
percent for service-connected bipolar disorder since December 13, 
2009, is being remanded is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's right 
knee disability has been manifested by subjective complaints of 
pain, locking, stiffness, weakness, fatigability, and swelling, 
as well as objective findings of extension to 0 degrees, flexion 
limited, at worst, to 100 degrees, chronic strains, and no more 
than slight instability.  There is no clinical evidence of 
ankylosis or dislocation.

2.  Throughout the pendency of the appeal, the Veteran's left 
knee disability has been manifested by subjective complaints of 
pain, stiffness, weakness, fatigability, and swelling, as well as 
objective findings of extension to 0 degrees, flexion limited, at 
worst, to 135 degrees, and chronic strain.  There is no clinical 
evidence of ankylosis, instability or dislocation.

3.  Throughout the pendency of the appeal, the record reflects 
the Veteran's right ankle disability is manifested by pain, 
stiffness, tenderness, chronic strains and marked limitation of 
ankle motion.  There is no objective evidence of ankylosis or 
severe impairment of the right foot.

4.  Throughout the pendency of the appeal, the record reflects 
the Veteran's left ankle disability is manifested by pain, 
stiffness, tenderness, chronic strains and marked limitation of 
ankle motion.  There is no objective evidence of ankylosis or 
severe impairment of the left foot.

5.  The Veteran's bipolar disorder is productive of occupational 
and social impairment with deficiencies in most areas.  However, 
it has not been productive of total occupational and social 
impairment due to gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living; disorientation to time or place; or memory loss for names 
of close relatives, own occupation or own name.

6.  The Veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized under 
Diagnostic Code 6260, and there are no exceptional circumstances.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent 
for limitation of flexion of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2009).

2.  The criteria for a separate 10 percent rating, but no higher, 
for slight instability of the right knee have been met.  38 
U.S.C.A. §§ 1155, 5107(West 2002& Supp. 2009); 38 C.F.R. §§ 
3.102, 4.71a, Diagnostic Code 5257 (2009).

3.  The criteria for an initial 10 percent rating, but no higher, 
for a left knee disability are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5260, 5261 (2009).

4.  The criteria for an initial rating of 20 percent, but no 
higher, for a right ankle disability are met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5271 (2009).

5.  The criteria for an initial rating of 20 percent, but no 
higher, for a left ankle disability are met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5271 (2009).

6.  The criteria for an initial 70 percent disability rating, but 
no higher, for bipolar disorder have been met.  38 U.S.C.A. §§ 
1155, 5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 
4.7, 4.130, Diagnostic Code 9432 (2009).

7.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  38 
U.S.C.A. §1155 (West 2002 & Supp. 2009); 38 C.F.R. §4.87, 
Diagnostic Code 6260 (2009); Smith v. Nicholson, 451 F. 3d 1344 
(Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran's claims arise from his disagreement with the initial 
evaluations following the grants of service connection.  Once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to the duty to assist, VA has done everything reasonably 
possible to assist the Veteran with respect to his claims for 
benefits in accordance with 38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2009) and 38 C.F.R. § 3.159(c) (2009).  Service treatment 
records have been associated with the claims file.  All 
identified and available post-service records have been secured.  
The Veteran has been medically evaluated in conjunction with his 
claims.  

Higher Ratings

Laws & Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  38 
C.F.R. § 4.1.  Other applicable, general policy considerations 
are: interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two (2) evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In cases such as this, in which the Veteran has appealed the 
initial rating given at the time service connection was 
established, in assigning the initial rating, the Board must 
consider the propriety of assigning one or more levels of rating 
-"staged" ratings - from the initial effective date forward, 
based on evidence as to the severity of disability.  See 
Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).

Pyramiding, the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic codes, 
is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, 
for a Veteran to have separate and distinct manifestations 
attributable to the same injury, which would permit a rating 
under several diagnostic codes.  The critical element permitting 
the assignment of multiple ratings under several diagnostic codes 
is that none of the symptomatology for any one of the conditions 
is duplicative or overlapping with the symptomatology of the 
other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Ratings shall be based, as far as practicable, upon the average 
impairments of earning capacity; however, the Secretary shall, 
from time to time, readjust this schedule of ratings in 
accordance with experience.  To accord justice in an exceptional 
case in which the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station submission, 
is authorized to approve an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities.  
The governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

Analysis

Right Knee & Left Knee

The Veteran claims entitlement to a disability rating in excess 
of 10 percent for a right knee disability and entitlement to a 
compensable disability rating, prior to December 7, 2005, and 
thereafter in excess of 10 percent for a left knee disability.  
Both knees have been evaluated pursuant to the rating criteria of 
38 C.F.R. § 4.71a, Diagnostic Code 5260.

VA must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, which 
requires the VA to regard as "seriously disabled" any part of 
the musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 
4.14 (avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to pain 
on use, including during flare-ups.  The guidance provided under 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic code provisions governing limitation of 
motion should be considered.  However, the provisions of 38 
C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the diagnostic code provisions predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.

The applicable knee disability rating criteria include Diagnostic 
Code 5257.  Under this code provision, a 10 percent disability 
rating is warranted where there is slight recurrent subluxation 
or lateral instability of the knee, and a 20 percent disability 
rating is warranted where the recurrent subluxation or lateral 
instability of the knee is moderate.  The maximum 30 percent 
disability rating is warranted where there is severe recurrent 
subluxation or lateral instability of the knee.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.  Under Diagnostic Code 5257, the 
provisions of 38 C.F.R. § 4.40 and 4.45 pertaining to painful 
motion and functional loss due to pain are not applicable because 
Diagnostic Code 5257 is not predicated on limitation of motion.  
Johnson, 9 Vet. App. at 11.

Diagnostic Code 5260 is used to evaluate knee disabilities based 
upon limitation of flexion of the knee.  It provides for a 0 
percent rating when flexion is limited to 60 degrees or less and 
a compensable (10 percent) rating when flexion is limited to 45 
degrees or less.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Diagnostic Code 5261 is used to evaluate knee disabilities based 
upon limitation of extension of the knee, and provides for a 0 
percent rating for extension limited to 5 degrees of more and a 
compensable (10 percent) rating when extension is limited to 10 
degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  
Normal range of motion of the knee is 0 to 140 degrees of 
extension to flexion.  38 C.F.R. § 4.71a, Plate II.

Diagnostic Code 5010, directs that arthritis due to trauma be 
rated as degenerative arthritis under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Under Diagnostic Code 5003, arthritis 
established by x-ray findings is rated on the basis of limitation 
of motion of the affected joints.  When however, the limited 
motion of the specific joint or joints involved would be 
noncompensable under the appropriate diagnostic codes, a 10 
percent rating is assigned for each involved major joint or group 
of minor joints affected by limitation of motion, to be combined, 
not added under Diagnostic Code 5003; a 20 percent disability 
rating is appropriate when there is x-ray evidence of the 
involvement of two (2) or more major joints or minor joint 
groups, with occasional incapacitating exacerbations. 38 C.F.R. § 
4.71a, Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.

Additional rating criteria are found under Diagnostic Codes 5256 
(ankylosis of the knee), 5258 (dislocated semilunar cartilage) 
and 5262 (impairment of the tibia and fibula).

VA's General Counsel has provided guidance concerning increased 
rating claims for knee disabilities.  See VAOPGCPREC 23-97 
(1997); 62 Fed. Reg. 63,604 (1997). In VAOPGCPREC 23- 97, the 
General Counsel held that, where additional disability is shown a 
Veteran rated under Diagnostic Code 5257 can also be compensated 
under Diagnostic Code 5003 and vice versa, provided that any 
separate rating must be based upon additional disability.  When a 
knee disability is already rated under Diagnostic Code 5257, the 
Veteran must also have limitation of motion under Diagnostic Code 
5260 or Diagnostic Code 5261 in order to obtain a separate rating 
for arthritis.

In VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998), the VA 
General Counsel clarified that when a Veteran has a knee 
disability evaluated under Diagnostic Code 5257, to warrant a 
separate rating for arthritis based on x-ray findings, the 
limitation of motion need not be compensable under Diagnostic 
Code 5260 or Diagnostic Code 5261; rather, such limited motion 
must at least meet the criteria for a zero-percent rating.  A 
separate rating for arthritis could also be based on x-ray 
findings and painful motion under 38 C.F.R. § 4.59.  In addition, 
the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered in assigning an evaluation for degenerative or 
traumatic arthritis under Diagnostic Code 5003 or Diagnostic Code 
5010.  Rating personnel must consider functional loss and clearly 
explain the impact of pain upon the disability. Further, if a 
musculoskeletal disability is rated under a specific diagnostic 
code that does not involve limitation of motion and another 
diagnostic code based on limitation of motion may be applicable, 
the latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59.

In addition, separate evaluations under Diagnostic Code 5260 
(limitation of flexion) and Diagnostic Code 5261 (limitation of 
extension) for disability of the same joint may be assigned.  See 
VAOPGCPREC 9-2004 (Sept. 17, 2004).

The Veteran has presented with complaints of pain, locking, 
popping, tenderness and swelling in both knees.

An April 2000 MRI of the right knee demonstrated evidence of 
degenerative change involving the medial and lateral menisci.  
There was also a small joint effusion.  The provisional diagnosis 
was a torn right medial meniscus. In May 2000, a radiographic 
report of both knees indicated that were within normal limits.  
Joints spaces appeared maintained and there was no joint 
effusion.  Soft tissues appeared unremarkable.  

In June 2000, physical examination of the right knee was positive 
for crepitus.  The Veteran underwent a right knee arthroscopy in 
October 2000.  The pre-operative report noted chronic 
difficulties in the right knee, which included pain, locking and 
clicking.  

In January 2002, the Veteran's private treatment provider Nancy 
Thill, N.P. indicated that when the Veteran was assigned to her 
care in August 1996 a complete history was taken and a physical 
were performed, which demonstrated swollen and painful joints and 
a trick or locked knee.  The Veteran had received counseling for 
depression intermittently since October 1997. 

In June 2003, the Veteran was afforded a VA examination.  He 
presented with complaints of bilateral knee pain, popping and 
morning stiffness.  Additionally, he was experiencing 
difficulties with prolonged standing and climbing stairs.  It was 
noted that prescribed pain medications had not alleviated his 
pain.  He was unable to run due to joint pain.  Physical 
examination did not demonstrate any effusion in the knees.  Range 
of motion was from zero to 135 degrees, bilaterally.  There was 
moderate crepitus with repetitive flexion and extension and 
significant pain.  Knees were stable to ligamentous testing.  He 
was diagnosed as having bilateral chronic knee strains.  

In December 2003, the Veteran experienced a tear in his anterior 
cruciate ligament of his right knee.  There was evidence of right 
knee joint effusion and erosion of the articular cartilage 
overlying the anterior.  

Upon VA examination dated in October 2004, the Veteran presented 
with complaints of left knee pain, stiffness and weakness.  
Additionally, he was experiencing flare-ups of pain two to four 
times a month, which lasted two to three days.  Reflexes in the 
knees were intact.  Motor testing was normal.  The left knee 
demonstrated no abnormality in color, deformity, swelling, or 
atrophy.  There was some crepitus and joint line pain.  There was 
no swelling.  Range of motion was from zero to 135 degrees.  No 
significant pain was noted with range of motion testing.  
Stability testing was normal.  There was no additional limitation 
of motion with repetitive testing of left knee.  X-rays of the 
left knee were normal.  The Veteran was diagnosed as having a 
left knee strain.  

An X-ray dated December 5, 2007, demonstrated mild narrowing of 
the medial joint spaces, bilaterally. 

In March 2009, the Veteran was afforded an additional VA 
examination.  At that time, he could barely walk 20 feet because 
of foot and knee pain.  Right knee range of motion was from zero 
to 120 degrees, with pain starting at 100 degrees.  Range of 
motion of the left knee was from zero to 110 degrees, with pain 
beginning at 100 degrees.  There was no additional limitation of 
motion with repetitive motion.  There was no evidence of 
instability.  There was tenderness on palpation of the anterior 
aspect of both knees.  The examiner noted that x-rays of the 
knees dated in March 2007 had demonstrated degenerative changes 
and that a June 2007 MRI of the left knee demonstrated 
degenerative joint disease and a torn anterior horn.  

A review of the record indicates that the Veteran's right knee 
disability, characterized by limitation of flexion, does not 
warrant an initial disability rating in excess of 10 percent 
under Diagnostic Code 5260, throughout the pendency of this 
appeal.  However, a separate disability rating of 10 percent is 
warranted under Diagnostic Code 5257.

As noted the Veteran's right knee disability has been rated under 
Diagnostic 5260, for limitation of flexion.  Disability 
commensurate with right knee flexion limited to 30 degrees, as is 
required for a 20 percent rating under Diagnostic Code 5260, is 
not shown.  38 C.F.R. §§ 4.7, 4.40, 4.45; De Luca v. Brown, 8 
Vet. App. 202 (1995).

The Board has determined that the Veteran is not entitled to 
separate ratings under Diagnostic Code 5260 and 5261.  Given that 
the weight of the evidence shows no limitation of extension, 
General Counsel Precedent Opinion VAOPGCPREC 9- 2004 is not 
applicable.  VAOPGCPREC 9-2004 (September 17, 2004). VAOPGCPREC 
9-2004 held that separate ratings could be assigned when the 
criteria for a compensable rating under Diagnostic Codes 5260 and 
5261 were met.

Next, Diagnostic Code 5257 provides for a 10 percent rating for 
knee impairment with slight recurrent subluxation or lateral 
instability, and a 20 percent rating for knee impairment with 
moderate recurrent subluxation or lateral instability.  In this 
case, while with there is no clinical evidence of ligamentous 
instability, the Board finds that the Veteran's right knee 
disability is consistent with non-ligamentous instability and 
locking of the right knee.   Throughout the pendency of this 
appeal, the Veteran has consistently presented with complaints of 
right knee locking and fatigability and the record contains 
objective evidence of right knee joint effusions.  Resolving the 
benefit of the doubt in favor of the Veteran, the Board finds 
that the Veteran is entitled to a separate 10 percent rating for 
slight instability of the right knee.  In addressing whether he 
is entitled to a rating higher than 10 percent, the Board finds 
that he is not, as there is no clinical evidence of instability.  
A right knee that appears stable on examination may not be found 
to equate to moderate instability.

As to the left knee, the Veteran's left knee disability was 
initially assigned a noncompensable disability rating and as of 
December 7, 2005, his left knee disability was rated as 10 
percent disabling.  The evidence establishes that the Veteran had 
continuous pain on use, pain on motion, regular flare-ups of pain 
of the left knee throughout this appeal period.  In light of the 
evidence, the Board finds that an initial evaluation of 10 
percent disabling, and no higher, is warranted for the Veteran's 
left knee disability throughout the pendency if this appeal.  For 
the entire period on appeal the Veteran's left knee manifested a 
diagnosis of a chronic strain.  The Veteran's left knee patellar 
tendinitis did not manifest ankylosis, recurrent subluxation or 
lateral instability, dislocated semilunar cartilage, limitation 
of flexion to 30 degrees, extension limited to 15 degrees, or 
impairment of the tibia and fibula, such as to warrant a separate 
or increased disability rating.  

The Board has considered whether higher ratings might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The weight of the credible 
evidence demonstrates that separate 10 percent ratings for 
painful limitation of flexion and slight instability of the right 
knee, but no higher, have been warranted throughout the pendency 
of the appeal.  Additionally, an initial disability rating of 10 
percent, but no higher, is warranted for the Veteran's left knee 
disability throughout the pendency of this appeal.  The benefit 
of the doubt has been given to the Veteran in making this 
decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Right Ankle & Left Ankle

The Veteran alleges entitlement to increased ratings for both his 
right and left ankle disabilities.  His right ankle was initially 
held to noncompensable.  Effective January 16, 2003, his right 
ankle was rated as 10 percent disabling.  His right ankle 
disability has been rated as 20 percent disabling as of March 9, 
2009.  With regards to the Veteran's left ankle, it was initially 
rated as noncompensable, effective June 16, 2003.  As of June 3, 
2007, the Veteran's left ankle disability was assigned a 20 
percent disability rating.  Both ankle disabilities have been 
rated pursuant to the criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5271.  

Diagnostic Code 5271 addresses the residuals of limited motion of 
the ankle.  Moderate limitation of motion of the ankle warrants a 
10 percent rating while marked limitation of motion of the ankle 
warrants the maximum 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.

The words "moderate" and "marked" as used in this and other 
Diagnostic Codes are not defined in the Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to arrive at an equitable 
and just decision.  38 C.F.R. § 4.6.  Of assistance in rendering 
such a decision here is the fact that normal range of motion for 
the ankle is from 0 degrees to 20 degrees dorsiflexion and from 0 
degrees to 45 degrees plantar flexion.  38 C.F.R. § 4.71, Plate 
II.

In June 2003, the Veteran was afforded a VA examination.  The 
Veteran presented with complaints of bilateral ankle swelling and 
stiffness.  Physical examination demonstrated that he was unable 
to walk on his toes or heels due to foot and ankle pain and he 
was unable to run due to joint pain.  There was no evidence of 
swelling of the ankles.  Range of motion testing demonstrated 
dorsiflexion was from zero to 10 degrees, bilaterally.  Plantar 
flexion was from zero to 40 degrees, bilaterally.  No ankle 
instability was noted.  There was tenderness over the medial and 
lateral aspects of the ankles, bilaterally.  He was diagnosed as 
having chronic strains of the ankles.  

Upon VA examination dated in October 2004, the Veteran with 
complaints of bilateral ankle pain, stiffness and weakness.  
Reflexes in ankles were intact.  Motor testing was normal.  The 
ankles did not demonstrate any significant abnormality of color, 
deformity, swelling, or atrophy.  There was no evidence of 
crepitus or swelling.  There was evidence of tenderness in both 
ankles.  Plantar flexion was from zero to 45 degrees, with pain 
starting at 40 degrees.  Dorsiflexion was from zero to 20 
degrees, with pain starting at 15 degrees.  There was no 
additional limitation of motion with repetitive testing.  X-rays 
of the ankles were normal.  The Veteran was diagnosed as having 
bilateral ankle strains, with traumatic arthritis.  

In June 2007, the Veteran was afforded an additional VA 
examination.  Physical examination demonstrated considerable pain 
in both feet with prolonged standing or walking.  Right ankle 
dorsiflexion was from zero to 15 degrees, with slight pain at 15 
degrees.  Plantar flexion was from zero to 30 degrees, with 
slight pain at 30 degrees.  Left ankle dorsiflexion was from zero 
to 10 degrees, with pain starting at 5 degrees.  Left ankle 
plantar flexion was from zero to 15 degrees, with pain starting 
at 10 degrees. 

Upon VA examination dated in March 2009, it was noted that could 
barely walk 20 feet because of foot and knee pain.  Both ankles 
were tender to palpation on the anterior aspect.  Dorsiflexion 
was from zero to 5 degrees, with pain throughout, bilaterally.  
Right ankle plantar flexion was from zero to 10 degrees, with 
pain starting at 5 degrees.  Left knee plantar flexion was from 
zero to 15 degrees, with pain starting at 5 degrees.  Repetitive 
exercises were denied and there was no varus or valgus angulation 
in either ankle.  

Upon review of the aforementioned evidence, the Board finds that 
disability ratings of 20 percent are warranted for each ankle 
disability, for the entire period of this appeal.  The Veteran's 
service-connected right and left ankle disabilities are 
manifested by limitation of range of motion and a disability 
picture that more nearly approximates that of a marked functional 
loss due to pain.  The Veteran has consistently reported constant 
pain and stiffness in both ankles and there is objective evidence 
of painful motion on all movements of the each ankle. Moreover, 
dorsiflexion was limited to 10 degrees upon VA examination in 
June 2003.  Despite fluctuations in range of motion testing 
throughout the pendency of this appeal, the Board finds that the 
Veteran's overall disability picture for both ankle disabilities 
warrants a 20 percent disability rating, for marked functional 
loss, for the entire period of this appeal.  These rating takes 
into account the Veteran's complaints of pain and functional 
limitations and are the highest rating available under Diagnostic 
Code 5271.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Also, the Board finds that there is no 
basis for a "staged" rating pursuant to Fenderson or Hart.  
Rather, the symptoms shown on examination during the appeal have 
been essentially consistent and fully contemplated by the 
assigned rating.

Other potentially applicable diagnostic codes include Diagnostic 
Codes 5167 (loss of use of foot), 5270 (ankylosis of the ankle), 
5272 (ankylosis of the subastragalar or tarsal joint), 5273 
(malunion of the os calcis or astragalus), and 5274 
(astralgalectomy).  However, there is no competent evidence that 
the Veteran has been diagnosed with any of these conditions in 
either ankle.  Accordingly, Diagnostic Codes 5167, 5270, 5272, 
5273, and 5274 cannot serve a basis for an increased rating in 
this case.

For these reasons, the Board finds that the Veteran is entitled 
to initial disability ratings of 20 percent for his service-
connected right and left ankle disabilities.

Analysis 

Bipolar Disorder

The Veteran's bipolar disorder was assigned an initial disability 
rating of 30 percent, effective May 19, 2000.  Effective 
February 26, 2008, his service-connected bipolar disorder was 
rated as 50 percent disabling.  He alleges that his service-
connected psychiatric approximates the criteria for a 70 percent 
rating because he was experiencing decreased work efficiency, 
reliability and productivity.  Additionally, his judgment is 
impaired and he experiences disturbances of mood and motivations, 
anxiety, and difficulty maintaining effective work and social 
relations.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign a rating based on all the evidence of record that 
bears on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign a 
rating solely on the basis of social impairment.  See 38 C.F.R. § 
4.126.  Age may not be considered as a factor in evaluating a 
service-connected disability.  38 C.F.R. § 4.19.

Under the relevant rating criteria, a 50 percent disability 
rating is assigned for a psychiatric disorder when there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9432.

A 70 percent rating is warranted for bipolar disorder that is 
productive of occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a work-
like setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent disability rating is warranted where there is 
evidence of total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; disorientation 
to time or place; memory loss for names of close relatives, own 
occupation or own name.  Id.

The psychiatric symptoms listed in the above rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
[citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- 
IV), p. 32].  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words or 
by a GAF score, is to be considered, but it is not determinative 
of the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).

In January 2002, the Veteran's private treatment provider Nancy 
Thill, N.P. submitted that the Veteran was assigned to her care 
in August 1996 and he had presented with complaints of frequent 
trouble sleeping, depression or excessive worry, and nervous 
trouble.  

In December 2003, the Veteran was afforded a VA examination.  The 
Veteran was attentive and oriented in all three spheres.  There 
was no obvious evidence of psychomotor retardation.  Speech was 
spontaneous and not pressured.  Affect was not labile.  He was 
mostly on the depressed side.  He talked about excessive 
worriness, but the examiner did not note an extreme amount of 
anxiety throughout the examination.  The Veteran's thought 
content centered on his past mood changes.  There was no evidence 
of delusions or hallucinations.  Thought processes were coherent.  
Insight and judgment were fair.  There was no evidence that he 
posed a danger to himself or others. He was diagnosed as having 
bipolar disorder II and assigned a GAF of 45. 

In December 2006, a VA staff psychiatrist submitted that the 
Veteran's bipolar disorder was characterized by severe mood 
swings, anxiety, panic attacks, insomnia, and chronic and severe 
headaches.  He had been missing from work frequently, several 
days a month due to his mood changes. 

A VA treatment note dated in September 2007, indicated that the 
Veteran had stopped drinking in February, but continued to 
experience mood swings and depression most of the time and a high 
level of anxiety.  He was assigned a GAF score of 45.  At that 
time, he was missing a lot of work due to his insomnia and 
daytime sleepiness.  He was also engaging in confrontations at 
work due to his irritable mood.  

The Veteran was suspended from his employment on February 26, 
2008.  

In February 2008, the VA staff psychiatrist submitted that 
Veteran remained unstable despite being prescribed several 
medications.  He was missing work frequently due to his 
depression and could become hypomanic with high levels or 
hyperactivity but with more dysphoric and unstable mood.  He had 
severe problems at work due to arguments, fights, relationship 
problems and low tolerance for any stress or pressure.  The 
Veteran had no friends at work and experienced relationship 
problems with family members.  In May 2008, the same VA staff 
psychiatrist submitted that the Veteran had been psychiatrically 
hospitalized in 2006.  He had been missing work and suspended 
from work due to his depression, explosive anger and irritable 
mood.  Additionally, he was very restless, anxious and unable to 
concentrate or focus.  

In December 2008, a VA treatment noted indicated that the Veteran 
was restless, agitated, depressed and exhibited a high level of 
anxiety.  The Veteran was also angry and had raging thoughts and 
violent dreams.  Throughout the interview, he was cooperative and 
coherent.  Affect and mood were anxious and depressed.  There was 
no evidence of delusions or hallucinations.  Although he had 
raging thoughts, there was no active suicidal or homicidal 
ideation.  Insight and judgment were good and orientation and 
memory were intact.  

In October 2008, the Veteran's girlfriend submitted that the 
Veteran's psychiatric condition had dramatically decreased since 
2006.  Since then, he has lost all of his friends and not been 
able to get along with anyone.  He was ending their relationship 
on a regular basis and he would frequently get angry over trivial 
issues.  He had violent outbursts, abnormal obsessions and did 
not think logically.  His thoughts would race and although she 
did not believe he would commit suicide, he frequently talked and 
thought about it.  

A December 2009 VA treatment note indicated that the Veteran had 
been hospitalized for inpatient psychiatric treatment from 
December 13, 2009, to December 17, 2009.  Since his discharge, 
the Veteran had remained unstable, with mood swings and periods 
of severe depression and insomnia.  The Veteran was totally 
disabled and most likely permanently.  The Veteran was diagnosed 
as having bipolar disorder, ADHD and anxiety.  His girlfriend had 
broken up with him a year prior and he was living alone.  A GAF 
score between 25 and 30 was assigned.  

Based on the evidence cited herein and resolving all doubt in the 
Veteran's favor, the Board finds that his bipolar symptoms more 
nearly approximate occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood to warrant a 70 percent 
rating.  In this regard, GAF scores of 45 have been noted 
representing serious symptoms or any serious impairment in 
social, occupational, or school functioning.  As such, the Board 
finds that the Veteran's symptoms more closely approximate the 
rating criteria required for a 70 percent disability rating.

However, the Board does not find that the Veteran's initial 
disability picture nearly approximates the criteria for a 100 
percent schedular disability rating.  While the evidence has 
shown that the Veteran's bipolar disorder has resulted in 
occupational impairment, the evidence does not demonstrate that 
he has symptoms such as gross impairment in thought processes or 
communication; persistent delusions; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; or 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.  38 C.F.R. § 4.130, 
Diagnostic Code 9432.  In fact, the evidence of record has 
specifically noted that the Veteran does not have any delusions, 
experience disorientation, or is a persistent danger to himself 
or others.  Therefore, the criteria for an initial disability 
rating in excess of 70 percent have not been met.

In conclusion, an initial disability rating of 70 percent, but no 
higher, is warranted for the Veteran's service-connected bipolar 
disorder.  In light of Fenderson, the Board has considered 
whether a staged rating is appropriate.  The Board finds that the 
Veteran's bipolar disorder symptoms have remained relatively 
constant throughout the course of the period on appeal such that 
staged ratings are not warranted.  In light of the evidence of a 
VA hospitalization in December 2009 and a post-discharge GAF 
score ranging from 25 to 30, the Veteran should be afforded an 
additional VA examination to determine the current severity of 
his service-connected bipolar disorder.  

Tinnitus

The Veteran contends that his service connected tinnitus is more 
disabling than currently evaluated.  As noted, his service 
connected bilateral tinnitus is currently evaluated as 10 percent 
disabling, which is the maximum evaluation available under 
Diagnostic Code 6260.  See 38 C.F.R. § 4.87; see also, Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (VA's interpretation of 
its own regulations, 38 C.F.R. § 4.25(b) and DC 6260, limits a 
Veteran to a single disability rating for tinnitus, regardless of 
whether the tinnitus is unilateral or bilateral); VAOPGCPREC 2-
2003 (May 22, 2003) (DC 6260 authorizes a single schedular 10 
percent disability rating for tinnitus, regardless of whether the 
tinnitus is perceived as unilateral or bilateral).  Where, as 
here, there is a lack of entitlement under the law, the claim for 
a schedular evaluation in excess of 10 percent, to include 
separate schedular ratings, for bilateral tinnitus is denied.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Extraschedular

In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321.  The Court has set out a three-part test, 
based on the language of 38 C.F.R. § 3.321(b)(1), for determining 
whether a Veteran is entitled to an extra-schedular rating: (1) 
the established schedular criteria must be inadequate to describe 
the severity and symptoms of the claimant's disability; (2) the 
case must present other indicia of an exceptional or unusual 
disability picture, such as marked interference with employment 
or frequent periods of hospitalization; and (3) the award of an 
extra-schedular disability rating must be in the interest of 
justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's disabilities.  His service-connected disabilities are 
productive of manifestations contemplated by the rating criteria 
set forth above.  Because he rating criteria are adequate to 
evaluate the Veteran's orthopedic and psychiatric disabilities as 
well as his tinnitus, and referral for consideration of 
extraschedular ratings are not warranted.


ORDER

An initial rating in excess of 10 percent for limitation of 
flexion of the right knee is denied.

A separate 10 percent rating for slight instability of the right 
knee is granted, subject to the law and regulations governing 
payment of monetary benefits.

An initial 10 percent rating for a left knee disability prior to 
December 7, 2005, is granted, subject to the law and regulations 
governing payment of monetary benefits.

An initial rating in excess of 10 percent since December 7, 2005, 
is denied.

An initial rating of 20 percent for a right ankle disability is 
granted, subject to the law and regulations governing payment of 
monetary benefits.

An initial rating of 20 percent for a left ankle disability is 
granted, subject to the law and regulations governing payment of 
monetary benefits.

An initial 70 percent disability rating for bipolar disorder is 
granted, subject to the law and regulations governing payment of 
monetary benefits.

A rating in excess of 10 percent for bilateral tinnitus is 
denied.

REMAND

As to the Veteran's claim for a higher rating for his bipolar 
disorder, the record reflects that the disability may have 
recently increased in severity, such as to warrant a disability 
rating in excess of 70 percent.  In December 2009, a VA treatment 
note indicated that the Veteran had been hospitalized for VA 
inpatient psychiatric treatment from December 13, 2009, to 
December 17, 2009.  Since his discharge, the Veteran had remained 
unstable, with mood swings and periods of severe depression and 
insomnia.  It was noted that the Veteran experiencing 
relationship loss adjustment difficulties and that he was living 
alone.  His GAF score was determined to be between 25 and 30.  In 
light of the evidence that the Veteran's condition has worsened, 
VA is required to afford him a contemporaneous VA examination to 
assess the current nature, extent and severity of his bipolar 
disorder.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 
(2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
current extent and severity of his service-
connected bipolar disorder.  The claims 
folder should be made available to and 
reviewed by the examiner.  All indicated 
tests should be performed.  The examiner 
should report all pertinent findings and 
estimate the Veteran's Global Assessment of 
Functional (GAF) Scale score.  The examiner 
must also comment on the impact of the 
Veteran's psychiatric disability on his 
ability to work.  The examiner should set 
forth a complete rationale for all findings 
and conclusions in a legible report.

2.  Then, the RO should readjudicate the 
appeal.  If the benefits sought on appeal 
remain denied, the Veteran should be 
provided a supplemental statement of the 
case (SSOC) and be afforded an opportunity 
to respond.  The SSOC must contain notice 
of all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate period 
of time should be allowed for response.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


